
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 2868
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide increased access to the Federal
		  supply schedules of the General Services Administration to the American Red
		  Cross, other qualified organizations, and State and local
		  governments.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Supply Schedules Usage Act of
			 2010.
		2.Authority of the American Red Cross and
			 other qualified organizations to use Federal supply schedules for certain goods
			 and servicesSection 502 of
			 title 40, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(e)Use of Supply Schedules by the Red Cross
				and other qualified organizations
					(1)In generalThe Administrator may provide for the use
				by the American National Red Cross and other qualified organizations of Federal
				supply schedules. Purchases under this authority by the American National Red
				Cross shall be used in furtherance of the purposes of the American National Red
				Cross set forth in section 300102 of title 36, United States Code. Purchases
				under this authority by other qualified organizations shall be used in
				furtherance of purposes determined to be appropriate to facilitate emergency
				preparedness and disaster relief and set forth in guidance by the Administrator
				of General Services, in consultation with the Administrator of the Federal
				Emergency Management Agency.
					(2)LimitationThe authority under this subsection may not
				be used to purchase supplies for resale.
					(3)Qualified organizationIn this subsection, the term
				qualified organization means a relief or disaster assistance
				organization as described in section 309 of the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act (42 U.S.C.
				5152).
					.
		3.Duty of users regarding use of Federal
			 supply schedulesSection 502
			 of title 40, United States Code, as amended by section 2, is further amended by
			 adding at the end the following new subsection:
			
				(f)Duty of users regarding use of supply
				schedulesAll users of
				Federal supply schedules, including non-Federal users, shall use the schedules
				in accordance with the ordering guidance provided by the Administrator of
				General
				Services.
				.
		4.Authority of State and local governments to
			 use supply schedules for certain goods and servicesSubsection (d)(1) of section 502 of title
			 40, United States Code, is amended by inserting , to facilitate disaster
			 preparedness or response, after Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
		5.PAYGO complianceThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the House Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
